 DECISIONS O()F NATIONAL LABOR RELATIONS BOARDMitchell's Disposal Service, Inc. and InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Local 371.Cases 33-CA-4910 and 33-RC-2630February 11, 1982DECISION, ORDER, AND DIRECTIONBY CHAIRMAN VAN D)t WA'I'IR ANDMI-MBEIRS FANNING ANI) HUN II ROn July 31, 1981, Administrative Law JudgePhilip M. Browning issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief and the GeneralCounsel filed a brief in support of the Administra-tive Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,I and conclusions of the Administrative LawJudge and to adopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Mitchell's Dis-posal Service, Inc., East Moline, Illinois, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order,except that the attached notice is substituted forthat of the Administrative Law Judge.DIRECTIONIt is hereby directed that the Regional Directorfor Region 33 shall, within 10 days from the dateof this Decision, open and count the ballot of AlvaSuits in the election conducted in Case 33-RC-I Respondent has excepted to certain credihility findings made hy theAdministrative La>w Judge II is the Board's established policy not tooverrule an administratise lass judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevanlt csidence coln-vinces us that the resolutions are incorrect. Sluadurd Dry "aJll Products.Inc., 91 NLRB 544 (1950). enfd 8 IF 2d 362 (3d Cir. 1951) We havecarefully examined the record and find no basis for resersing his findings2 In his Order, the Administrative l.aw Judge orders Responident, inliralia, to cease and desist from "in any like or relatd r,,nannelr interferingwith, restraining or coercing employees im the exercise of their right toengage in any or all of the activities specified in Section 7 of the Act"(Emphasis supplied ) In his notice to employees, the Administrmtise I.awJudge uses the broad language. "in any other mitanner" The notice tio em-ployees shall be corrected to conform with the Order anid shall read nar-rowly, "in any like or related manner " The attached tnotice shall be sub-stituted for the notice of the Administrative L[aw Judge2630 on August 5, 1980, and prepare and cause tobe served on the parties a revised tally of ballots,and thereafter issue the appropriate certification.APPENDIXNoTlICI To EMI'LOYIIESPOSTED BY ORDI)ER OF THNA I IONAI. LABOR RILi ATIONS BOARDAn Agency of the United States GovernmentThe Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.Wi Wll.l. NOI interrogate our employees re-garding their union membership, activities, orsympathies or the union activities of other em-ployees.WI: wi.L. NOI solicit grievances from em-ployees in order to weaken their support forthe Union.WI: WVrll i. NOI threaten employees with clos-ing the facility or loss of jobs if they select theUnion as their bargaining representative.Wl Will. NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bythe National Labor Relations Act.WI: wInl. NO'r discharge employees becausethey have engaged in activity on behalf of In-ternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,Local 371, or any other organization.WEi winl. offer Alva Suits immediate andfull reinstatement to his former job, or, if thatjob no longer exists, to a substantially equiva-lent position, without prejudice to his seniorityor other rights and privileges previously en-joyed and make him whole for any loss ofearnings he may have suffered as a result ofhis discharge, with interest.MII-CHII.I.'S DISPOSAI. SEIRVICL., INC.DECISIONSTAIIMENrI OF THE CASEPHiil IP M. BROWNINC;, Administrative Law Judge:The original charge in Case 33-CA-4910 was filed on260 NLRB No. 19150 MITCHELL'S DISPOSAL SERVICE. INCJune 23, 1980, by Local Union No. 371, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America (hereafter the Union). Anamended charge was filed by the Union on July 23, 1980.A complaint issued on July 30, 1980, alleging that Mitch-ell Disposal Service' (hereafter Respondent) violatedSection 8(a)(1) and (3) of the Act by discriminatorily dis-charging its employee Alva F. Suits on June 7, 1980; byinterrogating its employees: by soliciting their complaintsand grievances, thereby impliedly promising them bene-fits; by threatening them with the loss of their jobs if theUnion came in; and by threatening to sell or close downits business rather than let the Union in. In its answerRespondent denies the commission of any unfair laborpractices.A hearing2was held before me in Rock Island, Illi-nois, on March 23 and 24, 1981. Post-hearing briefs werefiled on behalf of all parties by counsel and have beencarefully considered.Upon the entire record in the case and from my obser-vation of the witnesses and their demeanor, I make thefollowing:FINDINGS ANI) CONCI.USIONSI. JURIsI)IC lONA. The Business of RespondentAt all material times, Respondent was a sole propri-etorship with an office and place of business located inEast Moline, Illinois, where it was engaged in the busi-ness of refuse hauling. Some time in the fall of 1980 thebusiness was restructured and incorporated in the Stateof Illinois. The nature and location of Respondent's busi-ness remain the same. During the representative 12-month period immediately preceding issuance of the in-stant complaint, Respondent received gross revenues inexcess of $500,000 and purchased and received goodsand materials valued in excess of $50,000 directly frompoints outside the State of Illinois. I find that Respondentis, and at all material times has been, an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act and that it will effectuate the policiesof the Act to assert jurisdiction herein.B. The Labor Organization InvolvedThe answer admits, and I find, that at all materialtimes the Union is and has been a labor organizationwithin the meaning of Section 2(5) of the Act.I Subsequently incorporated in Illinois as Mitchell's Disposal Service,Inc.2 Case 33-RC-2630 was consolidated for hearing with Case 33 CA-4910 to resolve the issue raised by the challenge to the ballot of Alva FSuits in the representation election conducted on August 5, 1980, inas-much as Suits' eligibility to vote in that proceeding is dependent upon thedispositon of Case 33-CA 4910II. Al.l.EGEI) UNFAIR l.ABOR PRACTICESA. The FactsI. BackgroundAt all times pertinent, Dale Mitchell was the ownerand operator of Respondent. Following its incorporationin the fall of 1980, he became its president. Prior to in-corporation and at all times pertinent, Rosalie Mitchell.,Dale Mitchell's wife, worked at Respondent's office asbookkeeper. Subsequent to incorporation, she assumedthe title of vice president. From the beginning of 19803until June, the Mitchells' daughter, Debra, worked parttime as a driver for Respondent. Beginning some time inJune, Debra began working full time for Respondent. Atthe time of the hearing, she worked in the office and wassecretary-treasurer of the corporation.The Union began its organizational activities in lateMay, which continued through early June and culminat-ed in the election of August 5, 1980.4Patrick Kelly, abusiness representative for the Union, directed the orga-nizational effort. He became involved when Alva F.Suits (Suits), one of Respondent's employees, telephonedhim in late May. Suits briefly discussed with Kelly thepossibility of getting the Union in Respondent's facility,and Kelly set up a meeting with Suits and other employ-ees of Respondent to discuss the matter further. At theMay 29 meeting, which took place in a local restaurant,between 5 and 12 employees attended, as variously esti-mated by the witnesses attending, and approximately 5 ofthose attending signed union authorization cards at thattime, including Suits, Brian Stone, and Mark Lane. Kellyheld a second meeting on June 3 to accommodate thoseemployees who could not attend the May 29 meeting, atwhich time two more employees signed union cards. Atthe time of the union organizational campaign in lateMay and early June, there were approximately 12 em-ployees working at Respondent's facility. This countdoes not include either Rosalie or Debra Mitchell, whowere employed during the indicated period as bookkeep-er and part-time truckdriver, respectively.On June 6 (a Friday), Kelly and another union busi-ness agent (John Thorpe) met with Dale Mitchell at Re-spondent's facility. They identified themselves and statedthat they had been authorized by a majority of Respond-ent's employees to represent them in collective bargain-ing. Kelly testified they also told Mitchell that they hadenough union cards signed and requested voluntary rec-ognition, which Mitchell declined to give them at thattime. Before leaving Respondent's facility, Kelly gaveMitchell his business card and told him he would call thefollowing Monday (June 9) for Mitchell's decision.On June 12, the Union filed a representation petitionand, pursuant to a "Stipulation for Certification UponConsent Election" approved by the Regional Directorfor the Region 33 on June 26, an election by secret ballotwas conducted at Respondent's facility on August 5.Suits' ballot was challenged by a Board agent because hisname did not appear on the list of eligible voters. Thea All dates hereinafter are 1980 unless otherwise indicated.See fIn 2. mupra151 DECISIONS O()F NA'FIONAL I.ABOR REL.ATIONS BOARDUnion contends that Suits was eligible to vote on theground that Respondent unlawfully discharged him priorto the election. The tally of ballots showed the results ofthe election were 4 votes cast for the Union. 4 votesagainst, and 3 challenged ballots, Challenges were suffi-cient to affect the results of the election. Respondent andthe Union agreed that two of the three challenges be sus-tained. Only the challenge to the ballot of Suits remainsat issue.2. The interrogation, threat, and promisesOn Saturday, June 7, between 7 and 8 a.m., DaleMitchell held a meeting with his employees at Respond-ent's facility. Present were Dale. Rosalie, and DebraMitchell, and all of the employees, with the exception ofSuits. During the meeting Dale Mitchell passed aroundPatrick Kelly's business card and asked the assembledgroup who had contacted the Union and how they gotin touch with it. No one volunteered any informationabout knowing Kelly or about any union activities. Allthree of the Mitchells asked the employees what theirproblems were, and Dale Mitchell wanted to know whythey had not talked to him first before going to theUnion. Mitchell also told them that he could not affordto pay union wages, that he would either shut the doorsor sell the business before he would let in the Union, andthat if the Union did come in there might be layoffs andsome other cuts. 53. Attendance and preceding circumstances of Suits'dischargeSuits was employed by Respondent as a truckdriverfrom October 1, 1979, until June 7 and worked continu-ously until June 3, even during and after a labor disputeat Respondent's facility in January when all of Respond-ent's other employees walked out. Suits generallyworked from 10 to 13 hours daily for Respondent. Heinitiated the contact with the Union in late May throughtelephone calls and personal contacts after business hourswith Kelly and Tiny Dugan of the Teamsters Union. Heattended the first organizational meeting on May 29 andsigned a union authorization card at that meeting.On June 3, Suits was stopped twice by police whiledriving one of Respondent's trucks. He was arrested onthe second occasion and taken to jail. The arresting offi-cer told Suits that he was driving with a suspended li-cense. Suits called Dale Mitchell, explained what hadhappened, requested that someone pick up the truck, andasked that a friend of his be contacted and asked to postbail money. After bail was posted, that same day Suitsreturned to Respondent's facility with the son of thefriend who had bailed him out, Kenneth Ague. Ague hadaccompained Suits in the truck that day and stayed withthe truck when Suits was taken off to jail. He was withSuits when the latter returned to Respondent's facilityand spoke with Dale Mitchell. Suits explained to Mitch-ell what had happened and that he was going to see hiss Although Ihe Mitchell' did lestifs, no tesimony was offered hby Re-sponderil io refulc the foregoing vecrsion of Ihec June 7 meeting, whichwas related h) two of Respondent's employees w1ho attended the meting(Brian Stone and Mark l.anie)attorney, Julius Litton, in East Moline, to get it allstraightened out. Mitchell responded with an "okay."Then Suits, accompanied by Ague, went to see thelawyer and returned to Respondent's facility where,again in the presence of Ague, he told Mitchell that hehad gotten the license straightened out at his end butthat his attorney had advised him not to go back on theroad until at least the following Monday (June 9) to givethe State time to straighten it out otherwise he wouldjust be picked up again. According to Suits, Mitchell re-plied that if it took any longer than the followingMonday (June 9) to be sure to call him, and Suits re-sponded that he would. At that time, Mitchell did nottell Suits to call him on a daily basis nor did he offer himany other work until he could get the license matter re-solved, and Suits did not tell Mitchell he would performno job for him other than driving a truck.6Suits also tes-tified that he had never refused any kind of work Mitch-ell offered him and did not on that occasion.Rosalie and Dale Mitchell's version of the June 3events does not vary significantly from that of Suits andAgue. Rosalie testified that she overheard that portion ofthe first conversation between Dale and Suits, upon thelatter's return after his release from jail, when Dale toldSuits to be sure to let him know how he was comingalong and Suits replied that he would. Dale Mitchellhimself testified he told Suits in that conversation to lethim know as soon as he could find out anything and thathe needed to know because if she was involved with theState, Mitchell's experience had been that the State didnot work fast, especially with respect to drivers' licenses.After the last conversation with Mitchell at Respond-ent's facility on June 3, Suits left and did not return untilSaturday morning, June 7, when he came in to pick up apaycheck. Suits did not report for work, nor did he callin, on June 4, 5, 6, or 7. While acknowledging that hewas at all times aware of Respondent's policy which re-quired an employee to call and notify one of Respond-ent's principals on those days when the employee isunable to work, Suits testified that he did not call in onJune 4, 5, 6, or 7 because he had told Dale Mitchell onJune 3 that he would be off until at least the followingMonday (June 9) and Mitchell had told him to call in ifit took any longer than Monday to get his licensestraightened out. Suits had never been counseled by Re-spondent regarding attendance, but had been absent fromwork between January 23 through 28 when his wifedied. On that occasion, he testified that he did not call indaily because Mitchell knew where he was.Both Mitchells testified that there would have beenother kinds of work available for Suits had he reportedfor work, but neither indicated that this fact had beencommunicated to him. While Dale Mitchell testified thathe took it for granted that Suits would be in the follow-ing day (June 4), he acknowledged that he had not toldhim to report in and that there was no company policythat provided for a driver w ithout a license to performother duties until restoration of his license.Agiu's teslimoly conlcerning Ihe events of June 3 is similar to theforegoing versioil as testllfied to hb Suits, in all material respectis152 MITCHELL'S DISPOSAL SERVICE. INC.On Saturday morning, June 7, when Suits returned toRespondent's facility to pick up his paycheck, DaleMitchell told him that he could not give it to him on ac-count of a problem with a wage assignment. WhenMitchell refused or failed to divulge details of the assign-ment, Suits went to see his attorney, Litton. Litton madea couple of telephone calls, one of which was to Re-spondent's attorney who advised Litton that Suits wasterminated. This was the first that Suits learned he hadbeen discharged. Mitchell had not communicated thatfact to him earlier that morning when Suits had come inand talked with Mitchell about his paycheck Suits lefthis attorney's office and returned to Respondent's facilitywhere he had a second conversation with Dale Mitchellabout his check, the essence of which was that Mitchelltold him he could not give it to him then because of thewage assignment but would mail it to him. When Suitswas about to leave. Mitchell opened the top drawer ofhis desk and withdrew a white card, showed it to Suitswho was standing 15 to 20 feet away, and asked: "Doyou know anything about this'?" Suits, who was too faraway to read the card, only smiled, turned around andwalked out of Mitchell's office. Suits did not knowwhether Mitchell had any knowledge of his union activi-ties. He himself did not advise Mitchell of them and hadnot engaged in any on company property. Suits testifiedthat the license suspension case against him was later dis-missed and he received a refund of the bail money onJune 29.For their part, both Dale and Rosalie Mitchell testifiedlater they had no knowledge of Suits' union activitiesprior to the time he was terminated and that he was notdischarged because he was involved with the Union.They also denied knowledge of any union activity or ofany involvement with the Teamsters Union prior to theafternoon of June 6 when Patrick Kelly and JohnThorpe sought voluntary recognition of the Union byDale Mitchell. The latter testified that on June 5 he haddecided if Suits did not call in or report on June 6 hewould be terminated. In Respondent's "1980 daily logbook,"7which Dale Mitchell used to record certaindaily information relating to the business including namesof absent and tardy employees, the following penciledentries pertaining to Suits appear on the sheets for the in-dicated dates: June 3--"Alva Suits 1/2 day-License sus-pended"; June 4--"Alva Suits off no call"; June 5-"Alva Suits off no call"; and June 6--"Alva Suits off nocall"-"terminated." The word "terminated," also writ-ten in pencil, appears to have been entered by use of adifferent pencil than used to write "Alva Suits off nocall." The log book also contains entries relating to otherdrivers including one who was indicated to have been inthe status of "off no call" on each of the 5 days, wiz, May19 through 23. The sheet for May 23 also contains theentry "no call, Quit?" The sheet for May 24 contains theentry: "Alva Suits off-No call-I called him." Certainother sheets for dates prior to June 6 contain entries indi-cating other employees had not either reported or calledin. None of the entries indicate that any of the employeesinvolved were terminated. The sheet for May 31, how esv-7 Rerp Eh 5er, does contain an entry that one of the drivers was ter-minated because: "[W]hen told he was laid off for no li-cense, he walked out."When Suits had not called in or reported by 9:30 a.m.on June 6, Mitchell testified that he discharged him thatday. He did not communicate that fact to Suits that dayor on the following day, June 7, when Suits came in topick up his check, but later on June 7 he instructed hisattorney to tell Suits' attorney "that Suits is fired." TheMitchells testified to uncertainty as to how to handle awage assignment notice8they had been served with forSuits and that on June 7, when Suits came to pick up hischeck, they told him they could not give it to him untilthe matter was straightened out. The notice dated April28 was reportedly received three or four pay periodsprevious to June 7. After Suits was discharged and re-ceived his final check, they later gave him the moneythey had withheld by virtue of the wage assignmentThe Mitchells testified to a walkout of seven employ-ees in January, as well as to certain "problems" causedby them involving overtime compensation claims, and as-serted that they believed their former employees, whowalked off their jobs in January, had contacted theUnion to organize their shop. The Mitchells' attorneyalso testified that Dale Mitchell had expressed such abelief when he telephoned on the afternoon of June 6following the visit from the Union's Kelly and Thorpe.The attorney told Mitchell that he did not think it wasRespondent's former employees because the Union hadto have a showing of interest from its present employees.The attorney believed the latter conversation took placeon Saturday, June 7.Counsel for General Counsel, through Brian Stone andMark I ane who at all times relevant were employees ofRespondenit.! sought to establish knowuledge of theUnion's organizational activities on the part of the Mit-chells prior to June 6. Their testimony centered on an in-tercom system at Respondent's facility and discussionsbetween employees at locations reportedly serviced bythe intercom system.Stone testified that there were speakers located in eachbay where the trucks were parked, outside on the sideand also "out back by the garden." The central box waslocated adjacent to Dale Mitchell's desk w.hich was "theonly one place you could talk into and broadcast itaround the whole place." Stone knew the system wasfunctional because he heard in or through Mitchell'soffice the sound of a friend outside cutting up "pilots."Stone had a discussion concerning the Union with fellowemployees "out back by the garden" where a speakerwas located. He also had discussions about the Union inMay anld June with a fellow employee who wIas a "goodfriend" of Dale Mitchell. These took place on the gar-bage route and also on Respondent's premises in the bayarea and outside near a speaker.Mark I anet testified that in May he had sevceral discus-siorIs wilt Suits about getting the Union to represent Re-R lp tSh It itriml Sihicl .alwd Mark lan e i .ct r cihc iuhIq tl , hi.ithIrgCil hx Re-splrldcrl iI Jir diskt ri.rts \ier' not here JHilegtid to hiairt he'1 11 s l i a-l it oif 11l' Ac.tIS3 DECISIONS OF NATIONAL L ABOR RELATIONS BOARDspondent's employees which took place in the Respond-ent's parking lot before and after work. He also had dis-cussions concerning the Union with other employees inthe parking lot and while performing maintenance onand washing the trucks just outside Respondent's build-ing near the intercom speakers. Lane also testified thathe knew the intercom system worked because when hewas in Dale Mitchell's office he could hear what wasgoing on outside sometimes, like people talking or a trac-tor running.Debra and Dale Mitchell testified that the intercomsystem was broken down for a good portion of thespring and summer of 1980 and that, while voices andnoises could be heard when the intercom was operating,words could not be made out of it. The intercom. whichcost $15, was purchased by Dale Mitchell to permit himto hear if someone left a truck running.B. Concluding FindingsRespondent offered no testimony to contradict theversion of the June 7 meeting as related by two of Re-spondent's employees, Stone and Lane."' Iin fact, DaleMitchell acknowledged his interrogation of the assem-bled group of employees. Thus, Stone and Lane's versionof the June 7 meeting stands as undisputed fact I andmust be credited. The interrogation of Respondent's em-ployees by Dale Mitchell regarding their union activitiesand the union activities of their fellow employees wascoercive and violative of Section 8(a)(1) of the Act; andthe Mitchells' solicitation of employee grievances in con-text of the Union's organizational effort at Respondent'sfacility carried an implied promise that any grievanceswould be remedied if the Union were defeated, thus, vio-lating Section 8(a)(1) of the Act."zSimilarly, Dale Mit-chell's threats of closing dowvn the business or of sellingit and his warnings of layoffs and other cuts were alsoviolative of Section 8(a)(1). Although phrased in terms ofhis or his business' inability to afford union wages, Mit-chell's threats and warnings made it clear that unioniza-tion was incompatible with job retention and advancedno objective facts to show that such adverse conse-quences of unionization were inevitable or that the pro-cess of collective bargaining could not result in a reason-able accommodation to all parties concerned. :In respect to the discharge of Suits, the General Coun-sel contends that Suits was terminated because he initiat-ed contact with and actively supported the Union in itsorganizational efforts at Respondent's facility in May andJune. Respondent contends that Suits' discharge wasbased upon factors not related to his union activities, vizthat he had been arrested for driving with a suspendeddriver's license and had failed to call in or report forwork on June 4, 5, 6, and 7. It further asserts that thedecision to fire Suits was made before Respondent hadany knowledge that the Union was organizing the shopand that in any event there was no connection estah-"' Se f(n 5. wupra.I' ,Locke nlulaorr , InL. 218 NLRI h653 (1975)1 Pernlu tla'r l.uhbel Co rporaliu,. 248 N RH 118. 12'1 110) (1]801)Landi i 1ol Comrpany, Diivoi orf Litton Indi ri, s r , \1. R.B?, 4(NI I 2d231 3d Cir 1972), cerl denied 4(19 l S 915: Elv' Ioodi. In, dh ,'a SomIo's I (, I .249 Nl RIB L1)8. 01 11 18( )lished between Suits and the organizational effort on thepart of the Union. In support thereof, Respondent pointsto the failure of the General Counsel to offer direct evi-dence that the firing of Suits was for any reason connect-ed with his union activity.There is well-established Board precedent, however,that direct knowledge of an employee's union activities isnot a sine qua non for a finding that he has been dis-charged for such activities. On the contrary, such knowl-edge may be inferred from the record as a whole. 14On the basis of the record in this case, particularly thefollowing factors, it is concluded that such an inferencemay be and should be drawn: (1) the small number ofemployees at Respondent's facility; (2) the discussionsabout the Union on the Company's premises, some ofwhich involved Suits; (3) the existence of an intercomsystem under the control of Respondent in areas wheresome of the discussions took place; (4) the timing of Re-spondent's discharge of Suits, which took place simulta-neously with, or shortly after, the Union's demand forrecognition; (5) the fact that the employee most active inthe organizational effort and the one who was instrumen-tal in bringing in the Union was discharged; (6) the factthat Suits had never been counseled about his work at-tendance, had worked long hours, and was the only em-ployee that did not walk out when Respondent experi-enced a mass walkout of employees in January: and (7)the fact that Respondent's discharge was out of characterwith, and a departure from, its handling of other employ-ees under similar circumstances.I find that Respondenit's asserted reason for discharg-ing Suits, namely, for a suspended license and failing tocall in or report for work on June 4, 5, 6, and 7, was notthe real one. Suits, whose testimony I credit fully in lightof his testimonial demeanor and candor, told Mitchell onTuesday. June 3, that his attorney was getting the licensematter resolved but that it would not be fully workedout with the State until Monday, June 9, and in themeantime he could not go back on the road. Mitchell didnot demur but asked Suits to be sure to call in if it tookany longer than the following Monday (June 9). Suits re-sponded that he would. Mitchell did not tell Suits to callhim on a daily basis, nor did he offer any other workuntil he could get the license difficulty resolved.I find that Respondent terminated Suits because of hisunion activities and that his discharge violated Section8(a)(3) and (1) of the Act. I further find that in Case 33-RC-2630, in light of his unlawful discharge prior to theelection, Suits was eligible to vote in the election bysecret ballot conducted on Respondent's premises onAugust 5. Inasmuch as the challenge to Suits' ballot re-mains at issue and his ballot, if counted, could affect theresults of the election, the challenge should be overruled,Suits' ballot should be opened and counted, and a revisedtally of ballots issued.154' ' U , , I'I,, .1 4 /dmi b ( , lm , 121 NI RH l, ( 15 % MITCHELL'S DISPOSAL SERVICE, INC.CONC.LUSIONS OF LAW1. Mitchell's Disposal Service is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act.2. International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local 371, is alabor organization within the meaning of Section 2(5) ofthe Act.3. Respondent violated Section 8(a)(1) of the Act by:(a) interrogating its employees regarding their union ac-tivities and sympathies and the union activities and sym-pathies of their fellow employees; (b) soliciting employeecomplaints and grievances, thereby promising its employ-ees increased benefits and improved terms and conditionsof employment if the Union was defeated; (c) threateningits employees that it would sell the business and shutdown before it let the Union come in; and (d) threaten-ing its employees that if the Union came in, some em-ployees would lose their jobs.4. Respondent violated Section 8(a)(3) and (I) of theAct when it discharged its employee Alva F. Suits onJune 7, 1980.5. In Case 33-RC-2630, Alva F. Suits was eligible tovote in the election by secret ballot conducted on Re-spondent's premises on August 5, 1980.THIE R Mti I)\Having found that Respondent engaged in unfair laborpractices, I shall recommend that Respondent be orderedto cease and desist therefrom and to take certain affirma-tive action designed to effectuate the policies of the Act.As I have found that Respondent unlawfully dis-charged Alva F. Suits, I shall recommend that Respond-ent be ordered to offer him immediate and full reinstate-ment to his former job, or, if that job no longer exists, toa substantially equivalent job, without prejudice to hisseniority or other rights and privileges. I shall furtherrecommend that Respondent be ordered to make himwhole for any loss of earnings he may have suffered as aresult of the discrimination against him by payment tohim the amount he normally would have earned fromthe date of his termination until the date of Respondent'soffer of reinstatement, less net earnings, to which shall beadded interest to be computed in the manner prescribedby the Board in F. W. Woolworth Company, 90 NLRB289 (1950) and Florida Steel Corporation, 231 NLRB 651(1977).'iFurther, for the reasons set forth above, I shall recom-mend that Case 33-RC-2630 be remanded to the Region-al Director to open and count the ballot of Alva F. Suitsand to issue a revised tally of ballots and appropriate cer-tification.Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:I" See. generally. lis Plumbing & lh'uo,ng (o. 138 's RB 7 1t (I'1h2iORDER 6The Respondent, Mitchell's Disposal Service, Inc.,East Moline, Illinois, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Interrogating its employees regarding their unionactivities and sympathies and the union activities andsympathies of their fellow employees.(b) Soliciting employee complaints and grievances,thereby promising its employees increased benefits andimproved terms and conditions of employment.(c) Threatening its employees that it will sell the busi-ness and shut down before it lets the Union come in.(d) Threatening its employees that if the Union comesin, some employees would lose their jobs.(e) Discharging or otherwise discriminating againstemployees in regard to hire or tenure of employment, orany term or condition of employment, because theyengage in union activities.(f) In any like or related manner interfering with. re-straining. or coercing employees in the exercise of theirright to engage in or refrain from engaging in any or allof the activities specified in Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Offer Alva F. Suits immediate and full reinstate-ment to his former job or, if that job no longer exists, toa substantially equivalent position, without prejudice tohis seniority or other rights and privileges, and make himwhole for any loss of earnings he may have suffered as aresult of the discrimination against him in the manner setforth in the section of this Decision entitled "TheRemedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying. allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at its East Moline, Illinois, place of businesscopies of the attached notice marked "Appendix ."'Copies of said notice, on forms provided by the RegionalDirector for Region 33, after being duly signed by Re-spondent's authorized representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.hi In tc1 enl v no exceptilln, are filctd a, pro .ided h. Sec 102 4h IofIhe Rule'- alld Reguiallon, of Ihe Nationall I abor Relations Board. Ihefinding'. coniiluimir aind recunimendJd ()rder hcrein hall. as pro.ldcdi1 Sci 1(02 48 of ilh Rules aid Regullihmrl,. he adoptrd hi the tc .oard andhccn lc II, fillllg, Con 1Cl.uqIIIJr. iln d ()rdcr. and all oIhlotlll , theiret,,hill he d mcnldl sul l Id foir ;1ll Putrpo,'C'i iIn the c,'nl thi, O)rder is icnl;red h, .d Judgrllcnl of a.1 I'iledSlalles C urt oif Appcail. Ihe ;ords, ill the lnlilc rei lrilg ''"sled hiO(rdr of' the Nlof',,,l I ahir RcI.liollr , Board" h',al l read "lio',itd Iltlrlaii tIo a Judig'lcil[ oftat he Iiited Siltes (ourrt ofI Appesls [-.rltirIlg all()rtder oi the Nilliolld[ I Bhor RcIl.llnl , Ilomrd"155 DECISIONS OF- NATIONAL LABOR RELATIONS BOARD(d) Notify the Regional Director for Region 33, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.I-I Is IUIR IHI R ORDIRt II) that Case 33-RC-2630 be re-manded to the Regional Director for Region 33 to openand count the ballot of Alva F. Suits and to issue an ap-propriate certification and take such further action as isdeemed appropriate.156